SPRECHER, Circuit Judge,
concurring in part and dissenting in part.
The basic situation in this case — the efforts of avowed and uniformed Hitlerian Nazis to demonstrate without municipal regulations in the streets of a predominantly Jewish village housing some 7,000 Jewish survivors of World War II and their families — conjures up a unique amalgam of complex First Amendment concepts such as pri- or restraint, group libel, fighting words and hostile audiences, incitement to riot, and shouting “fire” in a crowded theater. Seldom before has a federal court been faced with a situation raising such powerful cross-pressures as have been created in this case. For instance, the fact that it now seems to be instilled in Jewish culture to confront threatened oppression with active resistance and aggressive retaliation differentiates this case factually from Terminiel-lo v. Chicago, 337 U.S. 1, 69 S.Ct. 894, 93 L.Ed. 1131 (1949). With a situation that is so unique, it is important to keep in mind Mr. Justice Stevens’s admonition from one of the most recent First Amendment cases *1211that “[ejven -within the area of protected speech, a difference in content may require a different governmental response.” Young v. American Mini Theatres, Inc., 427 U.S. 50, 66, 96 S.Ct. 2440, 2450, 49 L.Ed.2d 310 (1976). There may very well be a necessity for a new balancing of values in these circumstances as opposed to the immediate governmental paralysis which is supposed to occur when the rubric of “prior restraint” is sounded.
These are important considerations which at least demand full and unhurried attention which is no longer available in these cases. New York Times Co. v. United States, 403 U.S. 713, 748-63, 91 S.Ct. 2140, 29 L.Ed.2d 822 (1971) (dissenting opinions of Chief Justice Burger, Mr. Justice Harlan and Mr. Justice Blackmun). Difficult constitutional questions show the necessity for a court to take the time required to thoroughly research the assumptions underlying previous decisions as well as to consider a careful and possibly new analytical approach to such cases. See Lucas v. Wisconsin Electric Power Co., 466 F.2d 638, 658-72 (7th Cir. 1972). The prophetic words of Mr. Justice Holmes in his dissent in Northern Securities Co. v. United States, 193 U.S. 197, 400-401, 24 S.Ct. 436, 48 L.Ed. 679 (1904) become more pertinent with the passage of time:
Great cases like hard cases make bad law. For great cases are called great, not by reason of their real importance in shaping the law of the future, but because of some accident of immediate overwhelming interest which appeals to the feelings and distorts the judgment. These immediate interests exercise a kind of hydraulic pressure
Unique First Amendment controversies require an attempt to consider unique approaches. The very cases which, like the present one, cry for plenary and pensive consideration are dealt with in a feverish haste under great pressure, oftentimes of a court’s own making. It is, therefore, with some hesitancy and much concern that I approach the instant case. My wariness is enhanced by the fact that each court dealing with these precise problems (the Illinois Supreme Court, the District Court and this Court) feels the need to apologize for its result. Finally, my problems with the case have been enlarged by the wholesale concessions made by the Village officials.
I
On May 2, 1977, the Village of Skokie (Village) enacted three ordinances relating to public assemblies and parades. The first, # 994, is a comprehensive permit system for all public assemblies which are to include more than 50 persons or vehicles. The second, # 995, prohibits the dissemination of material which promotes and incites racial or religious hatred with the intent to incite such hatred. The third, # 996, prohibits public demonstrations by members of political parties wearing military-style uniforms.1 These last two ordinances are both criminal measures and also are read into and enforced through the permit mechanism of # 994.2
On June 2, 1977, plaintiffs Frank Collin and the National Socialist Party of America applied for a permit under Ordinance # 994. This application was denied by the Village on June 27,1977, because it violated
*1212Ordinance # 996 in that Collin wanted to hold a public demonstration while wearing military-style uniforms. Plaintiffs filed suit attacking the constitutionality of these ordinances. The district court found portions of Ordinance # 994 and all of Ordinances # 995 and # 996 to be facially unconstitutional and the court granted declaratory and injunctive relief. The Village appeals from that decision.
II
A prerequisite to obtaining a permit under Ordinance # 994 for a public assembly of greater than 50 persons is provided in section 27-54:
No permit shall be issued to any applicant until such applicant procures Public Liability Insurance in an amount of not less than Three Hundred Thousand Dollars ($300,000.00) and Property Damage Insurance of not less than Fifty Thousand Dollars ($50,000.00). Prior to the issuance of the permit, certificates of such insurance must be submitted to the Village Manager for verification that the company issuing such insurance is authorized to do business and write policies of insurance in the State of Illinois.
This requirement is enforced through section 27-56(j) and may be waived by a unanimous vote of the President and Board of Trustees of the Village under section 27-64.
The district court held this provision to be unconstitutional and the majority here affirms that conclusion.3 I disagree and respectfully dissent from that part of the majority opinion.
An analysis of the insurance requirement begins with the assumption that plaintiffs’ proposed activities are protected under the First Amendment.4 First Amendment activities, however, do not escape all restraint or regulation. “Reasonable regulations of the time, place, and manner of protected speech, where those regulations are necessary to further significant governmental interests, are permitted by the First Amendment.” Young v. American Mini Theatres, Inc., 427 U.S. 50, 63 n.18, 96 S.Ct. 2440, 2448, 49 L.Ed.2d 310 (1976).
There is no dispute with plaintiffs’ claim that the insurance requirement of the permit ordinance is a “prior restraint” on their freedom to assemble and march. It must be emphasized, however, that this label is merely an aid to categorization of First Amendment restraints and not a conclusion that those restraints are per se invalid.5 Indeed, all permit or licensing systems regulating First Amendment activities are “prior restraints” in this sense.
The insurance ordinance in question here is a restriction on the manner in which public assemblies may take place in the Village of Skokie without regard to their content. The test for an ordinance which incidentally affects First Amendment rights was succinctly stated in United States v. O’Brien, 391 U.S. 367, 377, 88 S.Ct. 1673, 1679, 20 L.Ed.2d 672 (1968):
[A] government regulation is sufficiently justified if it is within the constitutional power of the Government; if it furthers *1213an important or substantial governmental interest; if the governmental interest is unrelated to the suppression of free expression; and if the incidental restriction on alleged First Amendment freedoms is no greater than is essential to the furtherance of that interest.
While plaintiffs do not claim that the first of the requirements is unfulfilled, the others raise some questions.
The district court used as one basis for voiding the ordinance the conclusion that the insurance requirement was not “directly related to the accomplishment of legitimate governmental purposes,” which is a paraphrase of the second requirement of the O’Brien test. The protection of the safety and the property rights of its citizens, however; is not only a proper subject for the exercise of a municipality’s authority, but a local government would be remiss if it did not provide these fundamental protections. In Cox v. New Hampshire, 312 U.S. 569, 61 5. Ct. 762, 85 L.Ed. 1049 (1941), the Supreme Court upheld an assembly permit ordinance which provided for a graduated fee schedule up to a maximum of $300, depending on the costs of administering and policing an assembly. The Court stated at 574, 61 S.Ct. at 765:
Civil liberties, as guaranteed by the Constitution, imply the existence of an organized society maintaining public order without which liberty itself would be lost in the excesses of unrestrained abuses. The authority of a municipality to impose regulations in order to assure the safety and convenience of the people in the use of public highways has never been regarded as inconsistent with civil liberties but rather as one of the means of safeguarding the good order upon which they ultimately depend. . [Regulation of the use of the streets for parades and processions is a traditional exercise of control by local government
It thus seems evident that the insurance regulation involved here furthers an important governmental interest, namely, protecting the property in the Village and assuring that any loss will be covered, as well as guarding the safety of both the marchers and the citizens of Skokie.6
The third aspect of the O’Brien test is the requirement that the “governmental interest is unrelated to the suppression of free expression.” This test is clearly met since an interest in the protection of property and the safety of citizens is not related to the expression of opinions. Indeed, this governmental interest exists at all times and merely becomes more difficult to attain during demonstrations and parades. This difficulty, however, is unrelated to the Village’s agreement with the ideology being expressed.
Nor can the ordinance be invalidated on the basis of a claim that it was enacted by the Village with the motive to suppress the plaintiffs’ freedom of speech. The same argument was made in O’Brien and the Court responded, 391 U.S. at 383, 88 S.Ct. at 1682:
It is a familiar principle of constitutional law that this Court will not strike down an otherwise constitutional statute on the basis of an alleged illicit legislative motive. . . . This fundamental principle of constitutional adjudication was reaffirmed and the many cases were collected by Mr. Justice Brandéis for the *1214Court in Arizona v. California, 283 U.S. 423, 455 [51 S.Ct. 522, 75 L.Ed. 1154] (1931).
I therefore would conclude that the insurance ordinance is designed to further a governmental interest of protecting persons and property which is unrelated to the suppression of free expression.
The final and most challenging part of the O’Brien test requires the incidental restrictions on First Amendment rights to be no greater than is essential to further the governmental interest involved. Initially, it must be noted that the amount of insurance required is not extremely large, especially considering that the requirement is only imposed when the demonstrating or assembling group exceeds 50 persons or vehicles. Indeed, the amount required here is less than what many individuals carry in personal automobile insurance. Thus, this facially neutral insurance requirement seems to impose no greater burden than is necessary to achieve the result desired.
Plaintiffs contend, however, that insurance will be difficult or expensive for them to procure and that this fact should somehow invalidate a facially neutral ordinance. They argue that this is an unreasonable burden on their constitutional rights. The district court and the majority here agree, and thus hold that the insurance requirement is unconstitutional.7 This result seems to follow from no reasonable constitutional analysis.
We begin with a facially neutral insurance requirement properly within the Village’s police powers and designed to protect against loss to the citizens of Skokie. The private insurance market then tells the plaintiffs, in effect, that personal and property damage is so likely to occur when they march that the insurance will be difficult or expensive to obtain. This does not prove that the ordinance is irrational or burdensome; on the contrary, it shows that the insurance requirement furthers a compelling interest of the Village, namely, the protection of its citizens and the avoidance of having its citizens as a whole absorb the cost of damage done by a few. Put another way, the difficulty encountered by the plaintiffs in obtaining insurance coverage fortifies the conclusion that there is justifiable reason to be concerned about damage to property and injury to individuals. Indeed, the gist of the plaintiffs’ anomalous argument is that they are such a bad insurance risk that they should be allowed to cause or provoke almost certain damage and to shift the risk to the Village while peaceful groups unlikely to create any problems must furnish the insurance and pay the necessary premiums. Such a conclusion is poor economics and poorer constitutional reasoning.8
In Cox v. New Hampshire, supra, the Supreme Court upheld a permit fee ordinance where the fee could vary from a nominal amount up to $300, depending on the public expense of policing the spectacle. There the amount of the fee was to be determined by the municipality, whereas here it is fixed by the competitive market. Even so, the Court found the flexible fee system valid and stated:
There is nothing contrary to the Constitution in the charge of a fee limited to the purpose stated. The suggestion that a flat fee should have been charged fails to take account of the difficulty of framing a fair schedule to meet all circumstances, and we perceive no constitutional ground for denying to local governments that flexibility of adjustment of fees which in *1215the light of varying conditions would tend to conserve rather than impair the liberty sought.
312 U.S. at 577, 61 S.Ct. at 766. That reasoning applies with equal force in the instant case.
I thus would uphold this facially neutral insurance requirement as a clearly constitutional “manner” restriction on First Amendment activities. The Village has a right and a duty to protect its citizens and property in this reasonable manner.
Unfortunately, we did not have an opportunity to observe the ordinance at work in this case. Plaintiffs’ application was rejected because they planned to wear military-style uniforms, so that the question of the insurance requirement was not passed on by the Village. Plaintiffs asked the Village in their application either to help them procure insurance or to waive that requirement.9 In their rush to invalidate this ordinance, however, the district court and the majority did not give the Village an opportunity to determine how the insurance requirements apply, much less to apply them unconstitutionally.
No individual group has as yet been denied the right to march because of the insurance ordinance involved here and several other groups have met the requirement and have paraded in Skokie. The ordinance is reasonable and neutral on its face, is designed to further a compelling governmental interest and has not been applied discriminatorily.10 This exercise of munici*1216pal authority is in no sense an abridgement of First Amendment rights “in the guise of regulation.” Hague v. C. I. O., 307 U.S. 496, 516, 59 S.Ct. 954, 83 L.Ed. 1423 (1939) (opinion of Mr. Justice Roberts, joined by Mr. Justice Black).
Ill
Up to this point the analysis assumed the validity of two premises. The first is that the activities which plaintiffs proposed to engage in are protected by the First Amendment. The second is that it is impermissible for a government to consider in any way the content of the activities or speech when regulating the time, place or manner in which that activity takes place. A closer examination of each of these assumptions fortifies the conclusion that the insurance ordinance is constitutional not only on its face, but also as applied to the facts of this case.
We must first examine whether plaintiffs’ proposed conduct falls within the scope of the First Amendment. We are dealing with a proposed march through a predominantly Jewish community. The plaintiffs would wear nazi-style uniforms and swastika armbands or emblems and carry written signs. No speeches were to be made.11 Plaintiffs’ handbills had been distributed in the Village12 and a number of Skokie residents with Jewish surnames had received “offensive and threatening telephone calls.” 13 The portent of this action and the proposed march could not be lost on anyone familiar with the methods of Hitler’s Nazis in Germany.14
*1217Under these circumstances, the appearance of plaintiffs’ group in Skokie may be so extremely offensive, and of such little social utility as to be beyond the protection of the First Amendment.15 In this sense the present case does not differ greatly from Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942), where the Court upheld the conviction of a Jehovah’s Witness for calling complainant a “God damned racketeer” and “a damned fascist.” The analysis the Court used there applies with equal force here to the activities proposed by plaintiffs:
Allowing the broadest scope to the language and purpose of the Fourteenth Amendment, it is well understood that the right of free speech is not absolute at all times and under all circumstances. There are certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include . “fighting” words — those which by their very utterance inflict injury or tend to incite an immediate breach of the peace. It has been well observed that such utterances are no essential part of any exposition of ideas, and are of such slight social value as a step to truth that any benefit that may be derived from them is clearly outweighed by the social interest in order and morality. “Resort to epithets or personal abuse is not in any proper sense communication of information or opinion safeguarded by the Constitution . . . .”
Id. at 571-72, 62 S.Ct. at 769 (footnotes omitted).
Another basis on which to conclude that plaintiffs’ proposed conduct falls outside the protection of the First Amendment is that under the circumstances it constitutes a pernicious form of group libel. In Beau-harnais v. Illinois, 343 U.S. 250, 72 S.Ct. 725, 96 L.Ed. 919 (1952), the Court upheld a statute which is strikingly similar to those attacked here. The Court there declared:
It is not within our competence to confirm or deny claims of social scientists as to the dependence of the individual on *1218the position of his racial or religious group in the community. It would, however, be arrant dogmatism, quite outside the scope of our authority in passing on the powers of a State, for us to deny that the Illinois legislature may warrantably believe that a man’s job and his educational opportunities and the dignity accorded him may depend as much on the reputation of the racial and religious group to which he willy-nilly belongs, as on his own merits. This being so, we are precluded from saying that speech con-cededly punishable when immediately directed at individuals cannot be outlawed if directed at groups with whose position and esteem in society the affiliated individuals may be inextricably involved.
Id. at 263, 72 S.Ct. at 733. Nor do we need to back away from this analysis merely because the Supreme Court has substantially modified the law of libel insofar as it relates to public officials or public figures as opposed to the minor backtracking concerning libel of private individuals. Compare New York Times Co. v. Sullivan, 376 U.S. 254, 268, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964) with Gertz v. Robert Welch, Inc., 418 U.S. 323, (1974). Moreover, although Beau-harnais is said to have been scarcely noted since 1952, neither has it been overruled.
It appears to me that plaintiffs’ proposed activities, under the circumstances presented here, might reasonably be viewed as not within the area of constitutionally protected activity. At least the question seems close enough to warrant serious concern and analysis within the factual situation presented. Plaintiffs’ proposed actions in this case arguably “are no essential part of any exposition of ideas, and are of such slight social value as a step to truth that any benefit that may be derived from them is clearly outweighed by the social interest in order and morality.” Chaplinsky v. New Hampshire, supra, 315 U.S. at 572, 62 S.Ct. at 769. This conclusion supports a finding at the very least of the validity of the challenged insurance ordinance.
IV
Concerning the assumption that the content of speech or conduct is an impermissible consideration when regulation of those activities are proposed, we note that regulation of First Amendment activities never has been and never can be “content blind.” As early as 1919, the Supreme Court in Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470, declared through Mr. Justice Holmes:
The question in every case is whether the words used are used in such circumstances and are of such a nature as to create a clear and present danger that they will bring about the substantive evils that Congress has a right to prevent. It is a question of proximity and degree.
There is no dispute that speech may not be suppressed merely because it offends its listeners. Cohen v. California, 403 U.S. 15, 21, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971). At some point, however, considerations of a neutral desire to maintain the public peace and general welfare come into play in determining whether activities should be allowed. Feiner v. New York, 340 U.S. 315, 320, 71 S.Ct. 303, 95 L.Ed. 295 (1951). Where the activity is, as here, by its nature and by the circumstances, a threat to a reasonable attempt to maintain the public order, it cannot claim to go unregulated under the auspices that content may not properly be considered.
Such considerations apply with added force where the municipality does not seek to prevent the conduct proposed, but simply proposes to protect against the consequences of such activity. The insurance ordinance at issue here merely attempts to provide this protection. The Village should not be required to ignore the dangers that are presented by plaintiffs’ conduct. We noted at the outset that the Supreme Court has recently recognized that “[e]ven within the area of protected speech, a difference in content may require a different governmental response.” Young v. American Mini Theatres, Inc., 427 U.S. 50, 66, 96 S.Ct. 2440, 2450, 49 L.Ed.2d 310 (1977). In my opinion the response of the Village of Skokie in *1219enacting the insurance ordinance was constitutionally permissible.
For the reasons discussed above, I would reverse the decision of the district court declaring the insurance requirement of the ordinance unconstitutional.

. The key provisions are:
# 994 — Sec. 27-56(c): A permit will issue if The conduct of the parade, public assembly, or similar activity will not portray criminality, depravity or lack of virtue in, or incite violence, hatred, abuse or hostility toward a person or group of persons by reason of reference to religious, racial, ethnic, national or regional affiliation. # 995 — Sec. 28-43.1:
The dissemination of any materials within the Village of Skokie which promotes and incites hatred against persons by reason of their race, national origin, or religion, and is intended to do so, is hereby prohibited. # 996 — Sec. 28-42.1:
No person shall engage in any march, walk or public demonstration as a member or on behalf of any political party while wearing a military-style uniform.


. A provision of Ordinance # 994, Section 27-56(c), requires that a permit be denied to assemblies which will engage in activities substantially similar to those prohibited by # 995. A catch-all provision, section 27-56(i), serves the same purpose for # 996.


. On appeal defendants conceded the invalidity of the insurance requirements insofar as they are applicable to the plaintiffs in this case (Defendants-Appellants Brief p. 4). This court has previously recognized in another context that “[w]e do not regard the defendant-appell[ants’] concession' . . . as an irrevocable waiver of its defense . . .” Mitchell v. Archibald & Kendall, Inc., 573 F.2d 429, No. 77-2216 (7th Cir. 1978), at 16. I believe that this conclusion is particularly appropriate where the concession is used to avoid an important constitutional question that was fully considered and resolved by the district court and thoroughly briefed before us by the party urging the unconstitutionality of the statute.


. Whether this activity is protected at all by the First Amendment and what degree of protection should be afforded are discussed in Parts III and IV, infra.


. The cry of “prior restraint” is a classic example of the tyranny of words which often accompanies the uncritical employment of a once-useful phrase. As Mr. Justice Frankfurter noted in Tiller v. Atlantic Coast Line R. R., 318 U.S. 54, 68, 63 S.Ct. 444, 452, 87 L.Ed. 610 (1943) (concurring):
A phrase begins life as a literary expression; its felicity leads to its lazy repetition; and repetition soon establishes it as a legal formula, undiscriminatingly used to express different and sometimes contradictory ideas.


. Frank McCabe, Village Trustee, gave some of the reasons for the ordinance:
We felt that we had considerable liability if they came in here and got hurt. We felt that most of the — all of the work that we were doing and the meetings that we had, especially prior to the Fourth of July, all concerned themselves with our responsibility to keep them from getting injured. * * * * H< *
The ordinances were directed primarily to give the Village of Skokie better control over many things.
The first ordinance, we had strong concerns over kids that were out, and on weekends, we have a lot of traffic passing through Skokie. Anybody that goes to or from Ev-anston and wants to get to the Edens Expressway has to go through Skokie. We get busy traffic up and down our streets.
We were looking to protect these people. McCabe Deposition pp. 26, 29.


. Preliminarily, the fact that various other organizations had no difficulty in procuring insurance coverage should have counselled the district court from rushing headlong to invalidate this ordinance. See Defendant’s Exhibits 3b, 3g and 3n. Obviously, the insurance requirement did not seem to be an unreasonable burden as to these groups.


. If the Village had provided for a fixed premium, rather than a fixed coverage, insurance system applicable to all groups regardless of the nature of the group or the type of activity, the ordinance probably would have been challenged on the basis that it did not adequately distinguish between the various groups and therefore imposed an unreasonable and unconstitutional burden on groups which are low insurance risks.


. The application letter of June 22, 1977, from plaintiff Frank Collin provided, in part:
As authorized by § 27-64, we hereby request that the insurance requirement of § 27-54 be waived by the Village of Skokie for the reason that such insurance is not available to the National Socialist Party of America. If the Village of Skokie has retained insurance agents willing to provide the coverage at reasonable cost, or knows where the specified coverage can be obtained, please advise me at once.
Due to the district court’s and the majority’s dispatch in invalidating wholesale the statutes involved, we do not know what the response of the Village to this request would have been.
It is possible that the Village could use its own business contacts to procure insurance for such an organization at the organization’s expense. Alternatively, the Village could agree to allow its own insurance to cover the event and get pro rata reimbursement of the premium from the group. Another possibility is the posting of a cash bond to cover damage and injuries and which would be returned if no incidents occurred. If all else failed the requirement could then be waived if necessary to avoid constitutional infirmity.


. Other groups have been required to fulfill the insurance requirements. See Defendants’ Exhibits 3b, 3g and 3n. These requirements have not been waived for any group. Plaintiffs make much of the possibility, however, that the waiver provision of section 27-64 may be applied in the future to waive the insurance requirements discriminatorily. The district court was concerned “because some organizations may be exempted from [the insurance] requirements and there are no principled standards for determining which organizations are exempt.” The majority shares this concern. So far, however, no group has been exempted from these requirements under the waiver provision, so that a cry of discrimination is certainly pure conjecture. Moreover, insofar as the waiver provision lacks standards and may possibly be applied in a discriminatory manner, this alleged vagueness has not as yet had an impact on plaintiffs’ rights. Thus, plaintiffs are attacking the ordinance on its face as a representative of all groups who wish to parade. The Supreme Court in Young v. American Mini Theatres, Inc., 427 U.S. 50, 60, 96 S.Ct. 2440, 2447, 49 L.Ed.2d 310 (1976), however, has made it clear that
if the statute’s deterrent effect on legitimate expression is not “both real and substantial,” and if the statute is “readily subject to a narrowing construction by the state courts,” see Erznoznik v. City of Jacksonville, 422 U.S. 205, 216 [95 S.Ct. 2268, 45 L.Ed.2d 125], the litigant is not permitted to assert the rights of third parties.
1 believe this rule applies in the present case. Plaintiffs (and both the district court and the majority) also make much of alleged “co-sponsoring” of activities by the Village which allegedly is a subterfuge for allowing some organizations to avoid the insurance requirements. The two instances of alleged discriminatory “co-sponsorship” were the Memorial Day and Fourth of July parades, which are traditionally sponsored by municipalities and have been so sponsored by the Village of Skok-ie for years. Apparently none of the participants in these parades were required to fulfill the insurance requirements, presumably since the Village itself has a public liability policy which would cover any mishaps. Moreover, there is no claim that plaintiffs’ group would have been required to obtain insurance in order to participate in these parades. Thus, this “co-sponsorship” discrimination argument seems *1216specious at best and at worst, as here, may lead to the invalidation of an otherwise proper local ordinance. In rushing to protect First Amendment freedoms, we must be cautious so as not to outrun the facts before us. The ordinance should not be struck down on this basis.


. Plaintiffs’ Brief p. 4 and Plaintiffs’ Exhibit 2. We note that, even assuming that plaintiffs’ activities can be found to fall in a class protected by the First Amendment, such activity is not “pure speech” and is thereby properly subject to more concern and regulation by municipalities. As stated by the Supreme Court in Shut-tlesworth v. City of Birmingham, 394 U.S. 147, 152, 89 S.Ct. 935, 939, 22 L.Ed.2d 162 (1969):
It is argued, however, that what was involved here was not “pure speech,” but the use of public streets and sidewalks, over which a municipality must rightfully exercise a great deal of control in the interest of traffic regulation and public safety. That, of course, is true. We have emphasized before this that “the First and Fourteenth Amendments [do not] afford the same kind of freedom to those who would communicate ideas by conduct such as patrolling, marching, and picketing on streets and highways, as these amendments afford to those who communicate ideas by pure speech.” Cox v. Louisiana, 379 U.S. 536, 555, 85 S.Ct. 453, 464, 13 L.Ed.2d 471. “Governmental authorities have the duty and responsibility to keep their streets open and available for movement.” Id. at 554-555, 85 S.Ct. at 464.
Accord, Cox v. Louisiana, 379 U.S. 536, 555, 85 S.Ct. 453, 13 L.Ed.2d 471 (1965). A proper balancing of the public interest with the expression of ideas in this manner therefore must take place. See United States v. O’Brien, 391 U.S. 367, 377, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968); Chaplinsky v. New Hampshire, 315 U.S. 568, 572, 62 S.Ct. 766, 86 L.Ed. 1031 (1942).


. Plaintiffs’ Brief p. 3. An example of one of these leaflets, Defendant’s Exhibit 9, provides, in part:
[W]e have decided to relocate in areas heavily populated by the real enemy — the Jews. An old maxim goes: “Where one finds the most Jews, there also shall one find the most Jewhaters.” With this basic truth in mind, we are now planning a number of street demonstrations and even speeches in Evans-ton, Skokie, Lincolnwood, North Shore, Morton Grove, etc. This leaflet is but the first of a number now being prepared for eventual mass-distribution. A beautiful full-color poster, 18 inches by 30 inches, with non-removable adhesive on the back, is already in the works. The poster shows three rabbis involved in the ritual murder of an innocent Gentile boy during the hate-fest of Purim.


. Plaintiffs’ Brief p. 3. Police reports on the complaints to police which followed these calls are produced as Defendants’ Exhibits 4A-4V.


. Hitler summed up the strategy of the mass demonstration as used by both fascism and communism: “We should not work in secret conventicles, but in mighty mass demonstrations, and it is not by dagger and poison or pistol that the road can be cleared for the movement but by the conquest of the streets. We must teach [them] that the future master of the streets is National Socialism, just as it will some day be the master of the state.” (Emphasis supplied.) 1 Nazi Conspiracy and Aggression (GPO, 1946) 204, 2 id. 140, Docs. 2760-PS, 404-PS, from “Mein Kampf.” First laughed at as an extravagant figure of *1217speech, the battle for the streets became a tragic reality when an organized Sturmabteil-ung began to give practical effect to its slogan that “possession of the streets is the key to power in the state.” Ibid, also Doc. 2168-PS.
The present obstacle to mastery of the streets by either radical or reactionary mob movements is not the opposing minority. It is the authority of local governments which represent the free choice of democratic and law-abiding elements, of all shades of opinion, but who, whatever their differences, submit them to free elections which register the results of their free discussion. The fascist and communist groups, on the contrary, resort to these terror tactics to confuse, bully and discredit those freely chosen governments. Violent and noisy shows of strength discourage participation of moderates in discussions so fraught with violence, and real discussion dries up and disappears. And people lose faith in the democratic process when they see public authority flouted and impotent and begin to think the time has come when they must choose sides in a false and terrible dilemma such as was posed as being at hand by the call for the Terminiello meeting: “Christian Nationalism or World Communism — Which?’ ’
This drive by totalitarian groups to undermine the prestige and effectiveness of local democratic governments is advanced whenever either of them can win from this Court a ruling which paralyzes the power of these officials. This is such a case.
Terminiello v. Chicago, 337 U.S. 1, 23-24, 69 S.Ct. 894, 904-905, 93 L.Ed. 1131 (1949) (Mr. Justice Jackson, dissenting).


. It is not clear from Supreme Court opinions exactly what it means to say that such activity is “not protected.” On the one hand, it seems to mean that this speech is not treated as speech for First Amendment purposes and therefore First Amendment principles do not apply. Roth v. United States, 354 U.S. 476, 481-85, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957); Miller v. California, 413 U.S. 15, 23-24, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973). Other cases imply that, although First Amendment principles apply to such speech initially, the fact that the activity falls within certain designated categories (e. g., libel, fighting words) means that there exists a sufficient basis for regulating that speech. Cohen v. California, 403 U.S. 15, 19-20, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971); Erznoznik v. City of Jacksonville, 422 U.S. 205, 209-10, 95 S.Ct. 2268, 45 L.Ed.2d 125 (1975). Regardless of what it means to say that some activity is “not protected” by the First Amendment, it is clear that the restrictions on government regulation in such circumstances is less stringent.